DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  (claims 4, 5, and 7)
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6–16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nihashi et al. (US Pub. # 20110107885), hereinafter referred to as Nihashi.
Regarding claim 1, Nihashi teaches, “A medium cutting device comprising: a fixed blade (Fig. 5–7, ref. # 12) provided on one side with respect to a conveyance path in which a medium (2) is conveyed in a thickness direction of the medium orthogonal to a surface of the medium and including a cutting edge thereof; and a rotary blade (11) provided on the other side with respect to the conveyance path in the thickness direction, and including a cutting edge (25) thereof, wherein the rotary blade (11) is rotatable and configured to be rotated in a rotation direction (X1) so that the cutting edge (25) of the rotary blade passes through the cutting edge of the fixed blade (12) to cut the medium being conveyed (see para. [0036]), wherein the rotary blade (11) includes, on an outer circumferential surface, a recessed portion (26) provided on a side of the cutting edge of the rotary blade in a reverse direction opposite to the rotation direction of the rotary blade (26 reverse of 25, see Fig. 5–7; 26 is on an outer circumferential surface).”

Regarding claim 6, Nihashi teaches, “wherein the recessed portion includes an angulated portion at an end of the recessed portion in the reverse direction, wherein the angulated portion of the recessed portion is not protruded to an outer side of a rotational trajectory of the cutting edge of the rotary blade about a rotation axis of the rotary blade (cutting edge 25 is protruded outward of 26 as shown in Fig. 5–7, therefore 26 is not protruded outer to rotational trajectory of 25).”
Regarding claim 7, Nihashi teaches, “wherein a distance D4 from the rotation axis to a tip of the cutting edge of the rotary blade is larger than a distance D3 from the rotation axis to the angulated portion (distance from 24 center to 25 is larger than the distance from 24 to 26, see Fig. 5–7).”
Regarding claim 8, Nihashi teaches, “wherein the recessed portion includes a bottom corner portion on a side closer to a rotation axis of the rotary blade in a radial direction about the rotation axis and opened to an outer side in the radial direction, wherein an inner angle of the bottom corner portion is not more than 90 degree (see 26, where inner angle in corner closer to center of 24 is less than 90 degrees).”

Regarding claim 10, Nihashi teaches, “wherein the recessed portion is provided at at least a portion of an entire length of the rotary blade, on a side of a cutting start position where the medium starts to be cut (see Fig. 7, ref. # 26 along entire length of 25 which cuts medium), in a width direction which is orthogonal to the thickness direction and a conveyance direction of the medium.”
Regarding claim 11, Nihashi teaches, “wherein the recessed portion extends at least to all of positions corresponding to ends of a plurality types of media having different widths on the cutting start position side in the width direction, wherein each of the media can be conveyed in the medium cutting device (26 in Fig. 7 extends along entire length of cutting blade 25).”
Regarding claim 12, Nihashi teaches, “wherein the recessed portion continuously extends along the width direction (see 26 in Fig. 7).”
Regarding claim 13, Nihashi teaches, “wherein the recessed portion comprises a plurality of recessed portions arranged in the rotation direction (see Snag–it below).”

    PNG
    media_image1.png
    389
    314
    media_image1.png
    Greyscale

Regarding claim 14, Nihashi teaches, “wherein the rotary blade includes, on the outer circumferential surface, a protrusion provided on the reverse direction side of the cutting edge of the rotary blade and protruding outwardly in a radial direction about a rotation axis of the rotary blade, such that the recessed portion is provided between the protrusion and the cutting edge of the rotary blade (see Snag–it above).”
Regarding claim 15, Nihashi teaches, “wherein the recessed portion (26) includes: a bottom corner portion (most inner corner of 26) on a side closer to a rotation axis (24) of the rotary blade in a radial direction about the rotation axis; and an angulated portion at an end of the recessed portion in the reverse direction (outside corner at 26; see snag–it above), wherein the angulated portion of the 
Regarding claim 16, Nihashi teaches, “An image formation apparatus comprising the medium cutting device according to claim 1 (title; [0002, 0016]).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihashi (US Pub. # 20110107885).
Regarding claim 17, Nihashi teaches, “An image formation apparatus comprising: the medium cutting device according to claim 1 configured to cut medium and feed the cut medium along the conveyance path (title; [0002, 0016]).” . 
Allowable Subject Matter
Claims 3–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3–5, the prior art does not teach or suggest the claimed, “a distance from an apex of the bottom corner portion of the recessed portion to a tip of the cutting edge of the rotary blade is shorter than a medium deflection amount, wherein the medium deflection amount is a distance by which the medium should have traveled downstream in a conveyance direction of the medium during the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN D WALSH/Primary Examiner, Art Unit 2852